Exhibit 10.1

NUVEEN GLOBAL CITIES REIT, INC.

UP TO $5,000,000,000 OF COMMON STOCK

CLASS T and I SHARES

SELECTED DEALER AGREEMENT

July 9, 2019



--------------------------------------------------------------------------------

SELECTED DEALER AGREEMENT

Ameriprise Financial Services, Inc.

369 Ameriprise Financial Center

Minneapolis, MN 55474

Ladies and Gentlemen:

Each of Nuveen Global Cities REIT, Inc., a Maryland corporation (the “Company”),
and Nuveen Securities, LLC, a Delaware limited liability company (the “Dealer
Manager”), hereby confirms its agreement with Ameriprise Financial Services,
Inc., a Delaware corporation (“Ameriprise”), as follows:

1.    Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth
the understandings and agreements whereby Ameriprise will offer and sell on a
best efforts basis for the account of the Company, Class T and Class I,
collectively the “Shares”) of the Company’s common stock (the “Common Stock”),
par value $0.01 per share, registered pursuant to the Registration Statement (as
defined below) at the per share price set forth in the Registration Statement
from time to time (subject to certain volume and other discounts described
therein) (the “Offering”), which Offering includes Shares being offered pursuant
to the Company’s distribution reinvestment plan (the “DRIP”). Ameriprise only
will offer and sell the Class I Shares to its officers, directors, employees,
and registered representatives of Ameriprise or its affiliates, including
immediate family members of such persons. The Shares are more fully described in
the Registration Statement.

Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the other terms and conditions set forth below.

2.    Representations and Warranties of the Company and the Dealer Manager.

The Company and the Dealer Manager (collectively, the “Issuer Entities”),
jointly and severally, represent, warrant and covenant with Ameriprise for
Ameriprise’s benefit that, as of the date hereof and at all times during the
term of this Agreement:

(a)    Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an effective registration
statement on Form S-11 (File No. 333-222231), for the registration of up to
$5,000,000,000 in Class T, Class S, Class D and Class I shares of Common Stock
under the Securities Act of 1933, as amended (the “Securities Act”), and the
regulations thereunder (the “Regulations”). The registration statement, as
amended, and the prospectus, as amended or supplemented, on file with the
Commission at the Effective Date (as defined below) of the registration
statement (including financial statements, exhibits and all other documents
related thereto filed as a part thereof or incorporated therein), and any
registration statement filed under Rule 462(b) of the Securities Act, are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Registration Statement is amended by a
post-effective amendment, the term “Registration Statement” shall, from and
after the declaration of effectiveness of such post-effective amendment, refer
to the Registration Statement as so amended and the term “Prospectus” shall
refer to the Prospectus as so amended or supplemented to date, and if any
Prospectus filed by the Company pursuant to Rule 424(b) or 424(c) of the
Regulations shall differ from the Prospectus on file at the time the
Registration Statement or any post-effective amendment shall become effective,
the term “Prospectus” shall refer to the Prospectus

 

2



--------------------------------------------------------------------------------

filed pursuant to either Rule 424(b) or 424(c) from and after the date on which
it shall have been filed with the Commission. Further, if a separate
registration statement is filed and becomes effective with respect solely to the
DRIP (a “DRIP Registration Statement”), the term “Registration Statement” shall
refer to such DRIP Registration Statement from and after the declaration of
effectiveness of such DRIP Registration Statement, as such registration
statement may be amended or supplemented from time to time. If a separate
prospectus is filed and becomes effective with respect solely to the DRIP (a
“DRIP Prospectus”), the term “Prospectus” shall refer to such DRIP Prospectus
from and after the declaration of effectiveness of such DRIP Prospectus, as such
prospectus may be amended or supplemented from time to time.

(b)    Compliance with the Securities Act. The Registration Statement has been
prepared and filed by the Company and has been declared effective by the
Commission and the Shares have been registered or qualified for sale under the
respective securities laws of such jurisdictions as indicated in the Blue Sky
Memorandum (defined in Section 4(d) herein), as updated from time to time
pursuant to the terms of Section 4(d). Neither the Commission nor any state
securities authority has issued any order preventing or suspending the use of
any Prospectus filed with the Registration Statement or any amendments or
supplements thereto and no proceedings for that purpose have been instituted, or
to the Company’s knowledge, are threatened or contemplated by the Commission or
by any of the state securities authorities. At the time the Registration
Statement first became effective (the “Effective Date”) and at the time that any
post-effective amendments thereto or any additional registration statement filed
under Rule 462(b) of the Securities Act becomes effective, the Registration
Statement or any amendment thereto (1) complied, or will comply, as to form in
all material respects with the requirements of the Securities Act and the
Regulations and (2) did not or will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. When the Prospectus or any amendment or supplement
thereto is filed with the Commission pursuant to Rule 424(b) or 424(c) of the
Regulations and at all times subsequent thereto through the date on which the
Offering is terminated (“Termination Date”), the Prospectus will comply in all
material respects with the requirements of the Securities Act and the
Regulations, and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Any Prospectus delivered to Ameriprise will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.

(c)    The Company. The Company has been duly incorporated and validly exists as
a corporation in good standing under the laws of the State of Maryland with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus, including without limitation to acquire properties as more
fully described in the Prospectus, including land and buildings, as well as
properties upon which properties are to be constructed for the Company or to be
owned by the Company (the “Properties”) or make loans, or other permitted
investments as referred to in the Prospectus. The Company and each of its
subsidiaries is duly qualified to do business as a foreign corporation, limited
liability company or limited partnership, as applicable, and is in good standing
in each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Material Adverse Effect” means a material adverse effect on, or
material adverse change in, the general affairs, business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business.

 

3



--------------------------------------------------------------------------------

(d)    The Shares. The Shares, when issued, will be duly and validly issued, and
upon payment therefor, will be fully paid and non-assessable and will conform in
all material respects to the description thereof contained in the Prospectus; no
holder thereof will be subject to personal liability for the obligations of the
Company solely by reason of being such a holder; such Shares are not subject to
the preemptive rights of any stockholder of the Company; and all corporate
action required to be taken for the authorization, issuance and sale of such
Shares has been validly and sufficiently taken. All shares of the Company’s
issued and outstanding capital stock have been duly authorized and validly
issued and are fully paid and non-assessable; none of the outstanding shares of
capital stock of the Company were issued in violation of the preemptive or other
similar rights of any stockholder of the Company.

(e)    Capitalization. The authorized capital stock of the Company conforms in
all material respects to the description thereof contained in the Prospectus
under the caption “Description of Capital Stock.” Except as disclosed in the
Prospectus: no shares of Common Stock have been or are to be reserved for any
purpose; there are no outstanding securities convertible into or exchangeable
for any shares of Common Stock; and there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
Common Stock or any other securities of the Company.

(f)    Violations. No Issuer Entity or any respective subsidiary thereof is
(i) in violation of its charter or bylaws, its partnership agreement,
declaration of trust or trust agreement, or limited liability company agreement
(or other similar agreement), as the case may be; (ii) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which such Issuer
Entity is a party or by which any of them may be bound or to which any of the
respective properties or assets of such Issuer Entity is subject (collectively,
“Agreements and Instruments”); or (iii) in violation of any law, order, rule or
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its property, except in the case of clauses (ii) and (iii),
where such conflict, breach, violation or default would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The execution, delivery and performance by each Issuer Entity, as applicable, of
this Agreement, that certain Dealer Manager Agreement between the Dealer Manager
and the Company (as amended and restated from time to time, the “Dealer Manager
Agreement”), the Selected Dealer Agreements between the Dealer Manager and, with
the exception of Ameriprise, each of the selected dealers soliciting
subscriptions for shares of Common Stock pursuant to the Offering (collectively,
the “Selected Dealer Agreements”) and the First Amended and Restated Advisory
Agreement among the Company, Nuveen Global Cities REIT OP, LP, a Delaware
limited partnership (the “Operating Partnership”), and Nuveen Real Estate Global
Cities Advisors, LLC, a Delaware limited liability company (the “Advisor”), (as
amended and restated from time to time, the “Advisory Agreement”) and the
consummation of the transactions contemplated herein and therein (including the
issuance and sale of the Shares and the use of the proceeds from the sale of the
Shares as described in the Prospectus under the caption “Estimated Use of
Proceeds”) and compliance by the Issuer Entities with their obligations
hereunder and thereunder do not and will not, whether with or without the giving
of notice or passage of time or both, conflict with or constitute a breach of,
default or Repayment Event (as defined below) under any of the Agreements and
Instruments, or result in the creation or imposition of any Lien (as defined
below) upon any property or assets of any Issuer Entity or any respective
subsidiary thereof (except for such conflicts, breaches, defaults or Repayment
Events or Liens that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect) nor will such action result in any
violation of the provisions of the charter or bylaws (or similar document) of
any Issuer Entity or any respective subsidiary thereof; or any applicable law,
rule, regulation, or

 

4



--------------------------------------------------------------------------------

governmental or court judgment, order, writ or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Issuer Entities or any of their properties, except for such violations
that would not reasonably be expected to have a Material Adverse Effect. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or substantially all of such indebtedness by an Issuer Entity
or any respective subsidiary thereof. “Lien” means any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on any asset.

(g)    Financial Statements. The consolidated financial statements of the
Company and the financial statements of each entity acquired by the Company
(each, an “Acquired Entity”), including the schedules and notes thereto, which
have been filed as part of the Registration Statement and those included in the
Prospectus present fairly in all material respects the financial position of the
Company, its consolidated subsidiaries and each such Acquired Entity, as
applicable, as of the date indicated and the results of its operations,
stockholders’ equity and cash flows of the Company, and its consolidated
subsidiaries and each such Acquired Entity, as applicable, for the periods
specified; said financial statements have been prepared in conformity with U.S.
generally accepted accounting principles applied on a consistent basis or, if
such entity is a foreign entity, such other accounting principles applicable to
such foreign entity, (except as may be expressly stated in the related notes
thereto) and comply with the requirements of Regulation S-X promulgated by the
Commission. PricewaterhouseCoopers LLP, or such other independent accounting
firm that the Company may engage from time to time, whose report is filed with
the Commission as a part of the Registration Statement, is, with respect to the
Company and its subsidiaries, an independent accounting firm as required by the
Securities Act and the Regulations and have been registered with the Public
Company Accounting Oversight Board. The selected financial data and the summary
financial information included in the Prospectus present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included in the Registration Statement. The pro
forma financial statements and the related notes thereto included in the
Registration Statement and the Prospectus present fairly the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement or the
Prospectus, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Item 10 of Regulation
S-K of the Securities Act, to the extent applicable.

(h)    No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated in or contemplated by the Registration Statement and the
Prospectus, (a) there has not been any Material Adverse Effect, (b) there have
not been any material transactions entered into by the Company except in the
ordinary course of business, and (c) except for regular distributions on the
Common Stock and the Company’s preferred stock, par value $0.01 per share, paid
in cash or reinvested in DRIP Shares, there has been no distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

 

5



--------------------------------------------------------------------------------

(i)    Investment Company Act. The Company is not, will not become by virtue of
the transactions contemplated by this Agreement and the application of the net
proceeds therefrom as contemplated in the Prospectus, and does not intend to
conduct its business so as to be, an “investment company” as that term is
defined in the Investment Company Act of 1940, as amended, and the rules and
regulations thereunder, and it will exercise reasonable diligence to ensure that
it does not become an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(j)    Authorization of Agreements. This Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement have been
duly and validly authorized, executed and delivered by the Company, the Dealer
Manager, the Advisor and the Operating Partnership, as applicable, and
constitute valid, binding and enforceable agreements of the Company, the Dealer
Manager, the Advisor and the Operating Partnership, as applicable, except to the
extent that (i) enforceability may be limited by (x) the effect of bankruptcy,
insolvency or other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally; or (y) the effect of general principles
or equity; or (ii) the enforceability of the indemnity and/or contribution
provisions contained in the Dealer Manager Agreement, the Selected Dealer
Agreements, the Advisory Agreement, and Section 8 of this Agreement, as
applicable, may be limited under applicable securities laws and/or the Statement
of Policy Regarding Real Estate Investment Trusts, as reviewed and adopted by
membership of the North American Securities Administrators Association (the
“NASAA Guidelines”).

(k)    The Dealer Manager. The Dealer Manager has been duly incorporated and
validly exists as a limited liability company in good standing under the laws of
the State of Delaware with full power and authority to conduct the business in
which it is engaged as described in the Prospectus. The Dealer Manager is duly
qualified to do business as a foreign limited liability company and is in good
standing in each other jurisdiction in which it owns or leases property of a
nature, or transacts business of a type, that would make such qualification
necessary except where the failure to be so qualified or in good standing could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(l)    Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.

(m)    Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986, as amended (the
“Code”), for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ended December 31, 2018, the
Company has been organized in conformity with the requirements for qualification
as a real estate investment trust under the Code and its actual method of
operation and proposed method of operation as described in the Prospectus has
enabled it to meet the requirements for qualification and taxation as a real
estate investment trust under the Code commencing with its taxable year ended
December 31, 2018.

(n)    Gramm-Leach-Bliley Act and USA Patriot Act. The Company complies in all
material respects with applicable privacy provisions of the Gramm-Leach-Bliley
Act of 1999 (the “Gramm-Leach-Bliley Act”) and applicable provisions of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001, as amended (the
“USA Patriot Act”).

(o)    Sales Material. All advertising and supplemental sales literature
prepared or approved by the Company or any of its affiliates (whether designated
solely for broker-dealer use or otherwise) to be used or delivered by the
Company or any of its affiliates or Ameriprise in connection with the Offering
of the Shares will not contain an untrue statement of material fact or omit to
state a material fact required to

 

6



--------------------------------------------------------------------------------

be stated therein, in light of the circumstances under which they were made and
when read in conjunction with the Prospectus, not misleading. Furthermore, all
such advertising and supplemental sales literature has, or will have, received
all required regulatory approval, which may include but is not limited to, the
approval of the Commission, the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and state securities agencies, as applicable. Any required consent and
authorization has been obtained for the use of any trademark or service mark in
any sales literature or advertising delivered by the Company to Ameriprise or
approved by the Company for use by Ameriprise and, to the Company’s knowledge,
its use does not constitute the unlicensed use of intellectual property.

(p)    Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X) and each other
entity in which the Company holds a direct or indirect ownership interest that
is material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding equity securities of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equity other than such Liens,
claims or equities that, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. None of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any stockholder of such Subsidiary. The only direct
subsidiaries of the Company as of the date of the Registration Statement or the
most recent post-effective amendment to the Registration Statement, as
applicable, are the subsidiaries listed on Exhibit 21.1 to the Registration
Statement or such post-effective amendment to the Registration Statement.

(q)    No Pending Action. Except as disclosed in the Registration Statement or
Prospectus, there is no action, suit or proceeding pending, or, to the knowledge
of the Company, threatened or contemplated before or by any arbitrator, court or
other government body, domestic or foreign, against or affecting any Issuer
Entity or any respective subsidiary thereof which is required to be disclosed in
the Registration Statement or Prospectus (other than as disclosed therein), or
which would reasonably be expected to result in a Material Adverse Effect, or
which would reasonably be expected to materially and adversely affect the
properties or assets thereof or the consummation of the transactions
contemplated by this Agreement. The aggregate of all pending legal or
governmental proceedings to which any Issuer Entity or any respective subsidiary
thereof is a party or of which any of their respective properties or assets is
the subject which are not described in the Registration Statement or Prospectus,
including ordinary routine litigation incidental to the business, would not
reasonably be expected to result in a Material Adverse Effect or materially
adversely affect other properties or assets of any Issuer Entity or any
respective subsidiary thereof.

(r)    Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither

 

7



--------------------------------------------------------------------------------

the Company nor any of its subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company or any of its subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

(s)    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations under this Agreement, the Dealer
Manager Agreement, the Selected Dealer Agreements, and the Advisory Agreement in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except for
such as are specifically set forth in this Agreement and for such as have been
already made or obtained under the Securities Act, the Exchange Act, the rules
of FINRA, including NASD rules, or as may be required under the securities laws
of the states and jurisdictions indicated in the Blue Sky Memorandum, as updated
from time to time.

(t)    Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them, other than
filings as are required by the securities laws of certain jurisdictions in which
the Company intends to qualify the Shares for sale and such permits, licenses,
approvals, consents and other authorizations, the failure of which to possess,
would not reasonably be expected to have a Material Adverse Effect
(collectively, “Governmental Licenses”), and the Company and its subsidiaries
are in compliance in all material respects with the terms and conditions of all
such Governmental Licenses. All of the Governmental Licenses are valid and in
full force and effect and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses.

(u)    Partnership Agreements. Each of the partnership agreements, declarations
of trust or trust agreements, limited liability company agreements (or other
similar agreements) and, if applicable, joint venture agreements to which the
Company or any of its subsidiaries is a party has been duly authorized, executed
and delivered by the Company or the relevant subsidiary, as the case may be, and
constitutes the valid and binding agreement of the Company or such subsidiary,
as the case may be, enforceable in accordance with its terms, except as (i) the
enforcement thereof may be limited by (A) the effect of bankruptcy, insolvency
or other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) the effect of general principles of equity,
or (ii) the enforcement of the indemnity and/or contribution provisions
contained in such agreements may be limited under applicable securities laws
and/or the NASAA Guidelines, and the execution, delivery and performance of such
agreements did not, at the time of execution and delivery, and does not
constitute a breach of or default under the charter or bylaws, partnership
agreement, declaration of trust or trust agreement, or limited liability company
agreement (or other similar agreement), as the case may be, of the Company or
any of its subsidiaries or any of the Agreements and Instruments or any law,
administrative regulation or administrative or court order or decree.

 

8



--------------------------------------------------------------------------------

(v)    Properties. Except as otherwise disclosed in the Prospectus, the Company
and its Subsidiaries have good and insurable title (either in fee simple or
pursuant to a valid leasehold interest) to all properties described in the
Prospectus as being owned or leased, as the case may be, by them and to all
properties reflected in the Company’s most recent consolidated financial
statements included in the Registration Statement and the Prospectus, subject in
each case to material matters of record, material matters of law, material
matters that could be revealed by a survey and physical inspection of the
property, and rights of parties in possession.

(w)    Insurance. The Company and/or its subsidiaries have title insurance on
all U.S. real property and improvements described in the Prospectus as being
owned or leased under a ground lease, as the case may be, by them and to all
U.S. real property and improvements reflected in the Company’s most recent
consolidated financial statements included in the Prospectus in an amount at
least equal to the original purchase price paid to the sellers of such property,
except as otherwise disclosed in the Prospectus, and the Company or one of its
subsidiaries is entitled to all benefits of the insured thereunder. With respect
to all non-U.S. real property described in the Prospectus as being owned or
leased by the Company’s subsidiaries, each such subsidiary has received a title
opinion or title certificate or other customary evidence of title assurance, as
appropriate for the respective jurisdiction, showing good and indefeasible title
to such properties in fee simple or valid leasehold estate or its respective
equivalent, as the case may be, vested in the applicable subsidiary. Each
property described in the Prospectus is insured by special form coverage hazard
and casualty insurance carried by either the tenant or the Company and its
subsidiaries in amounts and on such terms as are customarily carried by owners
or lessors of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and subsidiaries’ respective
properties are located), and the Company and its subsidiaries carry
comprehensive general liability insurance and such other insurance as is
customarily carried by owners of properties similar to those owned by the
Company and its subsidiaries in amounts and on such terms as are customarily
carried by owners of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and its subsidiaries’
respective properties are located) and the Company or one of its subsidiaries is
named as an additional insured and/or loss payee, as applicable, on all policies
(except workers’ compensation) required under the leases for such properties.

(x)    Environmental Matters. Except as otherwise disclosed in the Prospectus:
(i) all real property and improvements owned or leased by the Company or any of
its subsidiaries, including, without limitation, the Environment (as defined
below) associated with such real property and improvements, is free of any
Contaminant (as defined below) in violation of applicable Environmental Laws (as
defined below) except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
(ii) neither the Company, nor any of its subsidiaries has caused or suffered to
exist or occur any Release (as defined below) of any Contaminant into the
Environment in violation of any applicable Environmental Law, except for such
violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iii) neither the Company nor any of
its subsidiaries is aware of any notice from any governmental body claiming any
violation of any Environmental Laws or requiring or calling for any work,
repairs, construction, alterations, removal or remedial action or installation
by the Company or any of its subsidiaries on or in connection with such real
property or improvements, whether in connection with the presence of
asbestos-containing materials or mold in such properties or otherwise, except
for any violations that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, or any such work, repairs,
construction, alterations, removal or remedial action or installation, if
required or called for, which would not result in the incurrence of liabilities
by the Company, which, individually or in the aggregate, would

 

9



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, nor is the Company
aware of any information which may serve as the basis for any such notice that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (iv) neither the Company nor any of its subsidiaries
has caused or suffered to exist or occur any environmental condition on any of
the properties or improvements of the Company or any of its subsidiaries that
could reasonably be expected to give rise to the imposition of any Lien under
any Environmental Laws except such Liens which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
and (v) to the Company’s knowledge, no real property or improvements owned or
leased by the Company or any of its subsidiaries is being used or has been used
for manufacturing or for any other operations that involve or involved the use,
handling, transportation, storage, treatment or disposal of any Contaminant,
where such operations require or required permits or are or were otherwise
regulated pursuant to the Environmental Laws and where such permits have not
been or were not obtained or such regulations are not being or were not complied
with, except in all instances where any failure to obtain a permit or comply
with any regulation would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. “Contaminant” means any pollutant,
hazardous substance, toxic substance, hazardous waste, special waste, petroleum
or petroleum-derived substance or waste, asbestos or asbestos-containing
materials, PCBs, lead, pesticides or regulated radioactive materials or any
constituent of any such substance or waste, as identified or regulated under any
Environmental Law. “Environmental Laws” means the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. 6901, et seq., the Clean Air Act, 42
U.S.C. 7401, el seq., the Clean Water Act, 33 U.S.C. 1251, et seq., the Toxic
Substances Control Act, 15 U.S.C. 2601, et seq., the Occupational Safety and
Health Act, 29 U.S.C. 651, el seq., and all other federal, state and local laws,
ordinances, regulations, rules, orders, decisions and permits, which are
directed at the protection of human health or the Environment. “Environment”
means any surface water, drinking water, ground water, land surface, subsurface
strata, river sediment, buildings, structures, and ambient air. “Release” means
any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, or disposing of any Contaminant into the
Environment, including, without limitation, the abandonment or discard of
barrels, containers, tanks or other receptacles containing or previously
containing any Contaminant or any release, emission or discharge as those terms
are defined or used in any applicable Environmental Law.

(y)    Registration Rights. Other than the Company, and except as otherwise
disclosed in the Prospectus, there are no persons with registration or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the Securities Act, or
included in the Offering contemplated hereby.

(z)    Finders’ Fees. Neither the Company nor any affiliate thereof has received
or is entitled to receive, directly or indirectly, a finder’s fee or similar fee
from any person other than that as described in the Prospectus in connection
with the acquisition, or the commitment for the acquisition, of the Properties
by the Company.

(aa)    Taxes. The Company and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects. The Company has paid or provided
for the payment of all taxes reflected on its tax returns and all assessments
received by the Company and each of its subsidiaries to the extent that such
taxes or assessments have become due, except where the Company is contesting
such assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of

 

10



--------------------------------------------------------------------------------

which to pay would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There are no audits, deficiencies or
assessments pending against the Company or its subsidiaries relating to income
taxes, except where the Company is contesting such audit, deficiency or
assessments in good faith.

(bb)    Internal Controls. The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and that
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective as of December 31, 2018 and the Company is not aware of any
material weaknesses in its internal control over financial reporting.

(cc)    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are effective
as of December 31, 2018.

(dd)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(ee)    No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Ameriprise is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Shares (including in
connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, such Issuer Entity or any other
person. Additionally, Ameriprise is not advising the Issuer Entities or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. Each of the Issuer Entities shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and Ameriprise shall have no responsibility or liability to the Issuer Entities
with respect thereto. Any review by Ameriprise of the Issuer Entities, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Ameriprise and shall not be on
behalf of the Issuer Entities.

(ff)    Dealer Manager Insurance. The Dealer Manager is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in it is engaged and
deems adequate. All policies of insurance insuring the Dealer Manager or its
respective businesses, assets, employees, officers and trustees, including its
respective errors and omissions insurance policies, are in full force and effect
and the Dealer Manager is in compliance with the terms of their respective
policies in all material respects. There are no claims by the Dealer Manager
under any such policy as to which any insurance company is denying liability or
defending under a reservation of rights clause. The Dealer Manager has not been
refused any insurance coverage sought or applied for. The Dealer Manager has no
reason to believe that it will not be able to renew its existing insurance
coverage as

 

11



--------------------------------------------------------------------------------

and when such coverage expires or to obtain new insurance coverage to replace
the existing insurance coverage in amounts and on such terms as it deems
necessary to continue its business at a cost that would not have a material
adverse effect on, or material adverse change in, the general affairs, business,
operations, condition (financial or otherwise) or results of operations of the
Dealer Manager, taken as a whole, whether or not arising in the ordinary course
of business, except as set forth in or contemplated in the Registration
Statement and the Prospectus and provided, that, such insurance coverage is
available to the Dealer Manager on commercially reasonable terms.

(gg)    Financial Resources. The Dealer Manager has the financial resources
available to it that it deems necessary for the performance of its respective
services and obligations as contemplated in the Registration Statement, the
Prospectus, this Agreement and the Dealer Manager Agreement.

(hh)    Transactions effectuated by the Advisor are executed in accordance with
its management’s general or specific authorization under the Advisory Agreement,
and access by the Advisor to the Company’s assets is permitted only in
accordance with its management’s general or specific authorization under the
Advisory Agreement.

(ii)    Valuation.

General. The Company shall value its shares consistent with FINRA requirements,
including but not limited to FINRA Rules 2231 and 2310 and this Section 2(ii),
and shall disclose such value in the Registration Statement, Form 10K, Form 10-Q
and/or in a Form 8-K (collectively referred to as “SEC Disclosure Documents”)
filed with the Commission and in the Annual Report sent to investors in
accordance with regulatory requirements. At a minimum, the Company shall provide
a per share value based on the fair value of the Company’s assets less
liabilities under market conditions existing as of the date of valuation,
referred to as Net Asset Value (“NAV”), and assuming the allocation of the
resulting NAV among the Company’s common shareholders, to arrive at a Net Asset
Value Per Share (“Per Share NAP”). Notwithstanding that generally accepted
accounting principles of the Financial Accounting Standards Board (“GAAP”)
generally require the fair value of real estate to reflect the price received to
sell an asset in an orderly transaction between market participants at the
measurement date and not on an ongoing basis, the NAV shall be determined in a
manner consistent with the methods and principles used to determine fair value
under GAAP, primarily as set forth in ASC 820, and the international financial
reporting standards of the International Accounting Standards Board (as
applicable), and consistent with the methodology set forth in the Prospectus.

Independent Valuation Firm. The Company, with the approval of the Company’s
board of directors, has engaged one or more independent third-party firms (each
an “Independent Valuation Firm” and collectively, the “Independent Valuation
Firms”) for valuation purposes.

Independent Valuations. The valuation shall be determined by the Independent
Valuation Firm or shall be determined by the Company; provided that if it is
determined by the Company, the Company shall include the participation of the
Independent Valuation Firm as described in the Prospectus. The valuation shall
be determined on a monthly basis as described in the Prospectus and shall be
disclosed in a supplement to the Prospectus generally within fifteen
(15) calendar days following the last calendar day of each month.

 

12



--------------------------------------------------------------------------------

The Company shall obtain an appraisal of each wholly owned property at least
once every twelve (12) calendar months. Newly acquired wholly owned properties
are initially valued at cost, which is expected to represent fair value at that
time. Generally, acquisition costs and expenses are initially capitalized and
reflected as a component of cost. Appraisals are performed in accordance with
the Code of Ethics and the Uniform Standards of Professional Appraisal
Practices, the real estate appraisal industry standards created by The Appraisal
Foundation, or the similar industry standard for the country where the property
appraisal is conducted. Each appraisal must be reviewed, approved and signed by
an individual with the professional designation of MAI (Member of the Appraisal
Institute) or similar designation or, for international appraisals, a public or
other certified expert for real estate valuations. The primary methodology used
to value properties is the income approach, whereby value is derived by
determining the present value of an asset’s stream of future cash flows (for
example, discounted cash flow analysis). Consistent with industry practices, the
income approach incorporates subjective judgments regarding comparable rental
and operating expense data, the capitalization or discount rate, and projections
of future rent and expenses based on appropriate evidence. Other methodologies
that may also be used to value properties include sales comparison and cost
approaches.

Reports. For all property valuations, the Company will obtain from the
Independent Valuation Firm a written report, which shall set forth a summary
analysis of the Independent Valuation Firm’s process and methodology undertaken
in such valuation, a description of the scope of the reviews performed and any
limitations thereto, the data and assumptions used for the review, the
applicable industry standards used for the valuation, any other matters related
to the valuation analysis. Upon Ameriprise’s request, the Company will provide
Ameriprise with access to supporting materials related to the Independent
Valuation Firm’s report, which includes, but may not be limited to, the data and
assumptions used for the review and the appraisals of each of the real estate
proprieties.

For the avoidance of doubt, the final determination of the NAV and Per Share NAV
shall be the sole responsibility of the Company.

Disclosure. A valuation will be reported in the SEC Disclosure Documents filed
with the Commission and in the Annual Report sent to investors with sufficient
narrative disclosure to meet FINRA regulatory requirements.

In addition to and in conjunction with the terms set forth in this
Section 2(ii), pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree that
the Company shall make specified disclosures as to the value of the Shares in
each annual report distributed to investors pursuant to Section 13(a) or 15(d)
of the Exchange Act, specifically: (i) a per share estimated value of the
Shares, developed in a manner reasonably designed to ensure it is reliable;
(ii) an explanation of the method by which the value was developed; and
(iii) the date of the valuation.

In addition to and in conjunction with the terms set forth in this
Section 2(ii), pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree that
the Company shall disclose in each annual report filed pursuant to Section 13(a)
or 15(d) of the Exchange Act, a per share estimated value: (i) based on the
valuations of the assets and liabilities of the Company performed at least
annually by, or with the material assistance or confirmation of, a third-party
valuation expert or service; (ii) derived from a methodology that conforms to
standard industry practice; and (iii) accompanied by a written opinion or report
by the Company, delivered at least annually, that explains the scope of the
review, the valuation methodology used and the basis for the reported value.

 

13



--------------------------------------------------------------------------------

Notwithstanding any agreements to the contrary, nothing shall preclude
Ameriprise from taking any action, such as suspending sales of any offering or
withholding disclosure of Per Share NAV on its account statements, on the basis
of the due diligence review of the valuation materials.

Policies and Certification. The Company describes its valuation policies,
including the role and responsibilities of an Independent Valuation Firm, in the
Registration Statement, the Prospectus, amendments thereto or other offering
materials filed with the Commission.

(jj)    Disclosure of Funds from Operations. The Company will include, in each
report on Form 10-K or Form 10-Q filed with the Commission, the following
performance measure: Funds From Operations using the definition and protocols
established by the National Association of Real Estate Investment Trusts, as
amended from time-to-time.

3.    Sale of Shares.

(a)    Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRIP, each
in the manner described in the Registration Statement. Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the Effective Term, to offer
and sell such number of Shares as contemplated by this Agreement at the price
stated in the Prospectus, as the same may be adjusted from time to time.

The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”).

Persons desiring to purchase Shares are required to (A) deliver to Ameriprise a
check or funds in an amount equal to the per share purchase price disclosed from
time to time in the Registration Statement or Prospectus per Class T Share or
Class I Share, as applicable, payable to Ameriprise, or (B) authorize a debit of
such amount to the account such purchaser maintains with Ameriprise.

An order form as mutually agreed upon by Ameriprise and the Company
substantially similar to the form of subscription agreement attached to the
Prospectus (each an “Order Form”) must be completed and submitted to the Company
for all investors. The Dealer Manager and American Enterprise Investment
Services, Inc. (“AEIS”), an affiliate of Ameriprise, are parties to that certain
Alternative Investment Product Networking Services Agreement, dated June     ,
2019 (as amended from time to time, the “AIP Networking Agreement”), pursuant to
which the broker-controlled accounts of Ameriprise’s customers that invest in
the Company will be processed and serviced. The parties acknowledge that any
receipt by Ameriprise of payments for subscriptions for Shares shall be effected
solely as an administrative convenience, and such receipt of payments shall not
be deemed to constitute acceptance of Orders to purchase Shares or sales of
Shares by the Company.

Orders that include a completed and executed Order Form in good order and
instruments of payment received by the Company at least five (5) business days
prior to the last business day of the month (unless waived by the Dealer
Manager) will be executed as of the first business day of the next month (based
on the prior month’s transaction price). Subscribers may not submit an initial
purchase order until at least five (5) business days after the date on which the
subscriber receives a copy of the Prospectus.

 

14



--------------------------------------------------------------------------------

If Ameriprise receives an Order Form or instrument of payment not conforming to
the foregoing instructions, Ameriprise shall return such Order Form and
instrument of payment directly to such subscriber. Order Forms and instruments
of payment received by Ameriprise which conform to the foregoing instructions
shall be transmitted for deposit pursuant to one of the methods described in
this Section 3(a).

All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. The Company will accept or reject
Orders on a monthly basis in accordance with the procedures described in the
section of the Prospectus titled, “Plan of Distribution—How to Subscribe.” If
the Company elects to reject such Order, within 10 business days after such
rejection, it will notify the purchaser and Ameriprise of such fact and cause
the return of such purchaser’s funds submitted with such Order. If Ameriprise
receives no notice of rejection within the foregoing time limits, the Order
shall be deemed accepted.

(b)    Suitability. Ameriprise will offer Shares (both at the time of an initial
subscription and at the time of any additional subscription, including initial
enrollments and increased participations in the DRIP) only to persons who meet
the financial qualifications and suitability standards set forth in the
Prospectus or in any suitability letter or memorandum sent to it by the Company
or the Dealer Manager and will only make offers to persons in the jurisdictions
in which it is advised in writing by the Dealer Manager that the Shares are
qualified for sale or that such qualification is not required and in which
Ameriprise has all required licenses and registrations to offer Shares in such
jurisdictions. In offering Shares, Ameriprise will comply with the provisions of
the rules set forth in the FINRA Manual, as well as all other applicable rules
and regulations relating to suitability of investors, including without
limitation, the provisions of Article III.C and Article III.E.1 of the NASAA
Guidelines. Nothing contained in this Section 3(b) shall be construed to relieve
Ameriprise of its suitability obligations under FINRA Rule 2111 or FINRA Rule
2310. Ameriprise will sell Shares only to the extent approved by the Dealer
Manager and only to those persons who are eligible to purchase Shares as
described in the Prospectus. Nothing contained in this Agreement shall be
construed to impose upon the Company or the Dealer Manager the responsibility of
assuring that prospective investors meet the suitability standards in accordance
with the terms and provisions of the Prospectus. Ameriprise agrees to comply
with the record-keeping requirements imposed by (a) federal and state securities
laws and the rules and regulations thereunder, (b) the applicable rules of FINRA
and (c) Article III.C.4 of the NASAA Guidelines, including the requirement to
maintain records (the “Suitability Records”) of the information used to
determine that an investment in Shares is suitable and appropriate for each
subscriber for a period of six years from the date of the sale of the Shares.
Ameriprise further agrees to make the Suitability Records available to the
Dealer Manager and the Company upon request.

(c)    Closing Dates and Delivery of Shares. In no event shall a sale of Shares
to an investor be completed until at least five business days after the date the
investor receives a copy of the Prospectus. Orders shall be submitted as
contemplated by the AIP Networking Agreement, Section 13 of the Dealer Manager
Agreement and as otherwise set forth in this Agreement. Shares will be issued as
described in the Prospectus. Share issuance dates for purchases made pursuant to
the DRIP will be as set forth in the DRIP.

 

15



--------------------------------------------------------------------------------

(d)    Dealers. The Shares offered and sold under this Agreement shall be
offered and sold only by Ameriprise, a member in good standing of FINRA. The
Issuer Entities and affiliates thereof agree to participate in Ameriprise’s
marketing efforts to the extent that Ameriprise may reasonably request and,
without limiting the generality of the foregoing, agree to visit Ameriprise’s
offices as Ameriprise may reasonably request.

(e)    Compensation. In consideration for Ameriprise’s execution of this
Agreement, and for the performance of Ameriprise’s obligations hereunder, the
Dealer Manager agrees to pay or cause to be paid to Ameriprise a selling
commission (the “Selling Commission”) of two percent (2.00%) of the transaction
price of each Class T Share (except for Shares sold pursuant to the DRIP) sold
by Ameriprise; provided, however, that the Selling Commission shall be reduced
with respect to volume sales of Class T Shares as set forth in the table below.
Such reduced Share price will not affect the amount received by the Company for
investment. The following table sets forth the reduced Selling Commission
payable to Ameriprise in connection with volume discounts, which table may be
updated from time to time in the Prospectus:

 

Investment Amount    Selling Commissions Payable to
Ameriprise as a % of Gross
Offering Proceeds from the Sale
of Class T Shares Up to $149,999.99    2.00% $150,000 to $499,999.99    1.50%
$500,000 to $999,999.99    1.00% $1,000,000 and up    0.50%

For purposes of determining investors eligible for volume discounts, investments
made by accounts with the same primary account holder, as determined by the
account taxpayer identification number, may be combined. This includes
individual accounts and joint accounts that have the same primary holder as an
individual account. Investments made through individual retirement accounts may
also be combined with accounts that have the same taxpayer identification number
as the beneficiary of the individual retirement account. In addition, purchases
by an individual investor and his or her spouse living in the same household may
also be combined as a single purchase for purposes of determining the applicable
volume discount. In the event Orders are combined, any resulting any resulting
reduction in the Selling Commission will be prorated among the separate
subscribers and the commission payable with respect to the subsequent purchase
of Class T Shares through Ameriprise will equal the Selling Commission per share
which would have been payable in accordance with the table set forth above if
all purchases had been made simultaneously. If an investor qualifies for a
volume discount as the result of multiple purchases of Class T Shares, the
investor will receive the benefit of the applicable volume discount for the
individual purchase which qualified the investor for the volume discount, but
the investor will not be entitled to the benefit for prior purchases. Any
reduction of the two percent (2.00%) Selling Commission otherwise payable to
Ameriprise with respect to the sale of Class T Shares will be credited to the
purchaser as additional Class T Shares. Unless Ameriprise, on behalf of
purchasers, indicates that Orders are to be combined and provide all other
requested information, the Company will not be held responsible for failing to
combine Orders properly.

Purchasers may submit requests in writing to Ameriprise to aggregate
subscriptions, as part of a combined order for purposes of determining the
number of Class T Shares purchased and the applicable volume discount, provided
that any such request must be submitted by Ameriprise to the Dealer Manager
simultaneously with the subscription for shares to which the discount is to
relate. Ameriprise may make the request to the Dealer Manager on behalf of
Ameriprise investors; provided, that, approval of any such volume discounts for
combined purchases shall be at the sole discretion of the Dealer Manager and any
such discount shall be prorated among the individual subscriptions that were
combined for the purchase.

 

16



--------------------------------------------------------------------------------

In addition, the Dealer Manager will receive, and the Dealer Manager shall
reallow or advance to Ameriprise, annual distribution and stockholder servicing
fees (the “Stockholder Servicing Fees”) of 0.85 percent of the aggregate NAV of
the outstanding Class T Shares sold by Ameriprise; provided however, that the
sum of the Selling Commission and the Stockholder Servicing Fees to be reallowed
to Ameriprise will not exceed a total of 5.0% of gross proceeds from the sale of
such Class T Shares. The Stockholder Servicing Fees will be paid monthly in
arrears.

Notwithstanding the foregoing, upon the date when the Dealer Manager is notified
that Ameriprise is no longer the broker-dealer of record with respect to such
Class T Shares or that Ameriprise no longer satisfies any or all of the
conditions in this Agreement for the receipt of the Stockholder Servicing Fees,
then Ameriprise’s entitlement to the Stockholder Servicing Fees related to such
Class T Shares shall cease, and Ameriprise shall not receive the Stockholder
Servicing Fees for any portion of the quarter in which Ameriprise is not
eligible on the last day of the quarter; provided, however, if there is a change
in the broker-dealer of record with respect to such Class T Shares made in
connection with a change in the registration of record for the Class T Shares on
the Company’s books and records (including, but not limited to, a reregistration
due to a sale or a transfer or a change in the form of ownership of the
account), then Ameriprise shall be entitled to a pro rata portion of the
Stockholder Servicing Fees related to such Class T Shares for the portion of the
quarter for which Ameriprise was the broker-dealer of record. Thereafter, such
Stockholder Servicing Fees may be paid by the Dealer Manager to the then-current
broker-dealer of record with respect to the Class T Shares, if any, to the
extent such broker-dealer of record has entered into a Selected Dealer Agreement
or other servicing broker-dealer agreement with the Dealer Manager that provides
for such reallowance and the broker-dealer is in compliance with the terms of
such agreement related to such reallowance. In this regard, all determinations
will be made by the Dealer Manager in good faith in its sole discretion. If the
Dealer Manager is notified that Ameriprise has become the broker-dealer of
record with respect to shares of Common Stock initially sold by a broker-dealer
other than Ameriprise, then from and after the date upon which the Dealer
Manager determines that Ameriprise is the broker-dealer of record with respect
to such Shares, Ameriprise shall be entitled to any Stockholder Servicing Fees
payable with respect to such shares of Common Stock in accordance with the terms
of the reallowance of such Stockholder Servicing Fees set forth herein.

The Company will cease paying the Stockholder Servicing Fees with respect to any
Class T Share held in a stockholder’s account at the end of the month in which
the Dealer Manager in conjunction with the transfer agent determines that total
Selling Commissions, dealer manager fees and Stockholder Servicing Fees paid
with respect to Class T Shares held within such account would exceed, in the
aggregate, 6.5% of the sum of the gross proceeds from the sale of such Class T
Shares and the aggregate gross proceeds of any shares issued under the DRIP with
respect thereto. At the end of such month, each Class T Share held in a
stockholder’s account will convert into a number of Class I Shares (including
any fractional shares) with an equivalent aggregate NAV as such share. In
addition, the Company will cease paying Stockholder Servicing Fees with respect
to each Class T Share on the earlier to occur of the following: (i) a listing of
the Class I Shares, (ii) the merger or consolidation of the Company with or into
another entity or the sale or other disposition of all or substantially all of
the Company’s assets, in each case in a transaction in which stockholders
receive cash and/or securities listed on a national stock exchange or (iii) the
date following the completion of the primary portion of the Offering (the
“Primary

 

17



--------------------------------------------------------------------------------

Offering”) on which, in the aggregate, underwriting compensation from all
sources in connection with the Offering, including upfront Selling Commissions,
Stockholder Servicing Fees and other underwriting compensation, is equal to
10.0% of the gross proceeds from the Primary Offering.

No payment of Selling Commissions or Stockholder Servicing Fees will be made in
respect of Orders (or portions thereof) which are rejected by the Company. As
noted in Section 3(a) above, Ameriprise shall transfer to the transfer agent the
total amount debited from such investor accounts for the purchase of Shares, net
of the Selling Commission payable to Ameriprise. Selling Commissions will be
payable only with respect to transactions lawful in the jurisdictions where they
occur. Ameriprise affirms that the Dealer Manager’s liability for Selling
Commissions, the Stockholder Servicing Fees and any other amount payable from
the Dealer Manager to Ameriprise is limited solely to the amount of the Selling
Commissions and the Stockholder Servicing Fees received by the Dealer Manager
from the Company, and Ameriprise hereby waives any and all rights to receive
payment of Selling Commissions, Stockholder Servicing Fees and any other amount
due to Ameriprise until such time as the Dealer Manager has received from the
Company the Selling Commissions and the Stockholder Servicing Fees from the sale
of Shares by Ameriprise. To the extent that the Issuer Entities continue to
charge Ameriprise’s customers Selling Commission, Stockholder Services Fees and
any other fees, the Issuer Entities will make reasonable efforts to ensure that
Ameriprise continues to receive the fees payable to Ameriprise pursuant to this
Agreement.

No Selling Commissions or Stockholder Servicing Fees shall be paid to Ameriprise
for purchases of Class I Shares. No Selling Commissions shall be paid to
Ameriprise for purchases of Shares made by an investor pursuant to the DRIP.

Except for offers and sales of Shares to the Company’s officers and directors
and their immediate family members, to officers, directors and employees of the
Advisor or other affiliates and their immediate family members, to or through
registered investment advisers or a bank acting as a trustee or fiduciary, or
through any other arrangements described in the “Plan of Distribution” section
of the Prospectus, the Company represents that neither it nor any of its
affiliates have offered or sold any Shares pursuant to this Offering, and agrees
that, through the Termination Date, the Company will not offer or sell any
Shares (except for Shares offered pursuant to the DRIP) otherwise than through
the Dealer Manager as provided in the Dealer Manager Agreement, Ameriprise as
herein provided, the selected dealers other than Ameriprise as provided in the
Selected Dealer Agreements, and registered investment advisers as provided in
agreements between the Company and/or the Dealer Manager and registered
investment advisers, except pursuant to arrangements described in the “Plan of
Distribution” section of the Prospectus.

(f)    Calculation of Fees. The Issuer Entities will have sole responsibility,
and will provide the sole basis, for calculating fees payable to Ameriprise
under this Agreement.

(g)    Finder’s Fee. Neither the Company nor Ameriprise shall, directly or
indirectly, pay or award any finder’s fees, commissions or other compensation to
any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Shares; provided, however,
that normal Selling Commissions payable to a registered broker-dealer or other
properly licensed person for selling Shares shall not be prohibited hereby.

(h)    Waiver of Minimum Initial Investment. The Dealer Manager hereby waives
the $1,000,000 Class I minimum initial investment for officers, directors,
employees, and registered representatives of Ameriprise or its affiliates,
including immediate family members of such persons.

 

18



--------------------------------------------------------------------------------

4.    Covenants. Each Issuer Entity, jointly and severally, covenants and agrees
with Ameriprise that it will:

(a)    Commission Orders. Use its best efforts to cause any amendments to the
Registration Statement to become effective as promptly as possible and to
maintain the effectiveness of the Registration Statement, and will promptly
notify Ameriprise and confirm the notice in writing if requested, (i) when any
post-effective amendment to the Registration Statement becomes effective,
(ii) of the issuance by the Commission or any state securities authority of any
jurisdiction of any stop order or of the initiation, or the threatening (for
which it has knowledge), of any proceedings for that purpose or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the institution or threatening (for which it has knowledge)
of any proceedings for any of such purposes, (iii) of the receipt of any
material comments from the Commission with respect to the Registration
Statement, the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, or any other filings, (iv) of any request by the Commission for any
amendment to the Registration Statement as filed or any amendment or supplement
to the Prospectus or for additional information relating thereto and (v) if the
Registration Statement becomes unavailable for use in connection with the
Offering of the Shares for any reason. Each of the Company and the Dealer
Manager will use its best efforts to prevent the issuance by the Commission of a
stop order or a suspension order and if the Commission shall enter a stop order
or suspension order at any time, each of the Company and the Dealer Manager will
use its best efforts to obtain the lifting of such order at the earliest
possible moment. The Company shall not accept any order for Shares during the
effectiveness of any stop order or if the Registration Statement becomes
unavailable for use in connection with the Offering of the Shares for any
reason.

(b)    Registration Statement. Deliver to Ameriprise without charge promptly
after the Registration Statement and each amendment or supplement thereto
becomes effective, such number of copies of the Prospectus (as amended or
supplemented), the Registration Statement and supplements and amendments
thereto, if any (without exhibits), as Ameriprise may reasonably request. Unless
Ameriprise is otherwise notified in writing by the Company; the Company hereby
consents to the use of the Prospectus or any amendment or supplement thereto by
Ameriprise both in connection with the Offering and for such period of time
thereafter as the Prospectus is required to be delivered in connection
therewith.

(c)    “Blue Sky” Qualifications. Endeavor in good faith to seek and maintain
the approval of the Offering by FINRA, and to qualify the Shares for offering
and sale under the securities laws of all 50 states and the District of Columbia
and to maintain such qualification, except in those jurisdictions Ameriprise may
reasonably designate; provided, however the Company shall not be obligated to
subject itself to taxation as a party doing business in any such jurisdiction.
In each jurisdiction where such qualification shall be effected, the Company
will, unless Ameriprise agrees that such action is not at the time necessary or
advisable, file and make such statements or reports as are or may reasonably be
required by the laws of such jurisdiction.

(d)    “Blue Sky” Memorandum. Furnish to Ameriprise, and Ameriprise may be
allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky Memorandum”),
prepared by counsel reasonably acceptable to Ameriprise (with the understanding
that Alston & Bird LLP shall so qualify), in customary form naming the
jurisdictions in which the Shares have been qualified for sale under the
respective securities laws of such jurisdiction. The Blue Sky Memorandum shall
be promptly updated by counsel and provided to Ameriprise from time to time to
reflect changes and updates to the jurisdictions in which the Shares have been
qualified for sale. In each jurisdiction where the Shares have been qualified,
the Company will make and file such statements and reports in each year as are
or may be required by the laws of such jurisdiction.

 

19



--------------------------------------------------------------------------------

(e)    Amendments and Supplements. If during the time when a Prospectus is
required to be delivered under the Securities Act, any event relating to the
Company shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements of the Securities Act or the Regulations, the
Company will forthwith notify Ameriprise pursuant to Section 12, further, the
Company shall prepare and furnish without expense to Ameriprise, a reasonable
number of copies of an amendment or amendments of the Registration Statement or
the Prospectus, or a supplement or supplements to the Prospectus which will
amend or supplement the Registration Statement or Prospectus so that as amended
or supplemented it will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or to make the Registration Statement or
the Prospectus comply with such requirements. During the time when a Prospectus
is required to be delivered under the Securities Act, the Company shall comply
in all material respects with all requirements imposed upon it by the Securities
Act, as from time to time in force, including the undertaking contained in the
Company’s Registration Statement pursuant to Item 20.D of the Commission’s
Industry Guide 5, so far as necessary to permit the continuance of sales of the
Shares in accordance with the provisions hereof and the Prospectus.

(f)    Delivery of Periodic Filings. The Company shall include with any
prospectus or “investor kit” delivered to Ameriprise for distribution to
potential investors in connection with the Offering a copy of the Company’s most
recent Annual Report on Form 10-K, a copy of the Company’s most recent Quarterly
Report on Form 10-Q filed with the Commission since such Annual Report on Form
10-K was filed, or any supplement to the Prospectus that contains the material
information from such reports or incorporates such reports by reference.

(g)    Periodic Financial Information. Within one business day following the
date on which there shall be released to the general public interim financial
statement information related to the Company with respect to each of the first
three quarters of any fiscal year or preliminary financial statement information
with respect to any fiscal year, the Company shall furnish such information to
Ameriprise, confirmed in writing, and shall file such information pursuant to
the rules and regulations promulgated under the Securities Act or the Exchange
Act as required thereunder.

(h)    Audited Financial Information. Within one business day following the date
on which there shall be released to the general public financial information
included in or derived from the audited financial statements of the Company for
the preceding fiscal year, the Company shall furnish such information to
Ameriprise, confirmed in writing, and shall file such information pursuant to
the rules and regulations promulgated under the Securities Act or the Exchange
Act as required thereunder.

(i)    Copies of Reports. During the Offering, the Company will provide (which
may be by electronic delivery) Ameriprise with the following:

(i)    as soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, a copy of each annual
and interim financial or other report provided to stockholders, excluding
individual account statements sent to security holders of the Company in the
ordinary course;

 

20



--------------------------------------------------------------------------------

(ii)    as soon as practicable, a copy of every press release issued by the
Company and every material news item and article in respect of the Company or
its affairs released by the Company; and

(iii)    additional documents and information with respect to the Company and
its affairs as Ameriprise may from time to time reasonably request.

Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investors and the documents incorporated by reference
therein) required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the Commission)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Company posts such documents, or
provides a link thereto on the Company’s website on the Internet; or (ii) on
which such documents are posted on the Company’s behalf on the website of the
Commission or any other Internet or intranet website, if any, to which
Ameriprise has access; provided that the Company shall notify Ameriprise of the
posting of any such documents.

(j)    Sales Material. Deliver to Ameriprise from time to time, all advertising
and supplemental sales material (whether designated solely for broker-dealer use
or otherwise) proposed to be used or delivered in connection with the Offering,
prior to the use or delivery to third parties of such material, and will not so
use or deliver, in connection with the Offering, any such material to
Ameriprise’s customers or registered representatives without Ameriprise’s prior
written consent, which consent, in the case of material required by law, rule or
regulation of any regulatory body including FINRA to be delivered, shall not be
unreasonably withheld or delayed. The Company shall ensure that all advertising
and supplemental sales literature used by Ameriprise will have received all
required regulatory approval, which may include but is not limited to, the
Commission, FINRA and state securities agencies, as applicable, prior to use by
Ameriprise. For the avoidance of doubt, ordinary course communications with the
Company’s stockholders, including without limitation, the delivery of annual and
quarterly reports and financial information, dividend notices, reports of net
asset value and information regarding the tax treatment of distributions and
similar matters shall not be considered advertising and supplemental sales
material, unless the context otherwise requires.

(k)    Use of Proceeds. Apply the proceeds from the sale of Shares substantially
as set forth in the section of the Prospectus entitled “Estimated Use of
Proceeds” and operate the business of the Company in all material respects in
accordance with the descriptions of its business set forth in the Prospectus.

(l)    Prospectus Delivery. Within the time during which a prospectus relating
to the Shares is required to be delivered under the Securities Act, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the rules and regulations promulgated thereunder,
as from time to time in force, so far as necessary to permit the continuance of
sales of or dealings in the Shares as contemplated by the provisions hereof and
the Prospectus. The Dealer Manager confirms that it is familiar with Rule 15c2-8
under the Exchange Act, relating to the distribution of preliminary and final
prospectuses, and confirms that it has complied and will comply therewith in
connection with the Offering of Shares contemplated by this Agreement, to the
extent applicable.

 

21



--------------------------------------------------------------------------------

(m)    Financial Statements. Make generally available to its stockholders as
soon as practicable, but not later than the Availability Date, an earnings
statement of the Company (in form complying with the provisions of Rule 158
under the Securities Act) covering a period of 12 months beginning after the
Effective Date but not later than the first day of the Company’s fiscal quarter
next following the Effective Date. For purposes of the preceding sentence,
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter (or if either of such dates specified above is a day the Commission is
not open to receive filings, then the next such day that the Commission is open
to receive filings).

(n)    Compliance with Exchange Act. Comply with the requirements of the
Exchange Act relating to the Company’s obligation to file and, as applicable,
deliver to its stockholders periodic reports including annual reports on Form
10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.

(o)    Title to Property. The Company (or any partnership or joint venture
holding title to a particular Property) will acquire good and marketable title
to each Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure to
possess any such license, permit, zoning exception or approval, consent or order
could not be reasonably likely to cause a Material Adverse Effect.

(p)    Licensing and Compliance. The Company and the Dealer Manager covenant
that any persons employed or retained by them to provide sales support or
wholesaling services in support of Ameriprise or its clients shall be licensed
in accordance with all applicable laws, will comply with all applicable federal
and state securities laws and regulations, and will use only sales literature
approved and authorized by the Company and the Dealer Manager.

(q)    Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any of the Dealer Manager’s wholesalers, shall comply in all
material respects with (i) all applicable federal and state laws, regulations
and rules and the rules of any applicable self-regulatory organization,
including but not limited to, FINRA rules and interpretations governing cash and
non-cash compensation, (ii) Ameriprise’s policies governing cash compensation
and non-cash compensation as communicated in writing to the Dealer Manager, with
respect to cash and non-cash payments to Ameriprise and associated persons of
Ameriprise, and (iii) Ameriprise’s wholesaler reimbursement policy as
communicated in writing to the Dealer Manager, as amended from time to time in
Ameriprise’s sole discretion; provided that such policies comply with the rules
and regulations of FINRA and the Dealer Manager is notified in writing of any
changes to such policies.

(r)     Ameriprise Trade Names, Logos and Trademarks. Except as expressly
provided herein, nothing herein shall be deemed to constitute a waiver by
Ameriprise of any consent that would otherwise be required under this Agreement
or applicable law prior to the use of Issuer Entity of any company name, trade
name, trademark, service mark, or logo of Ameriprise or any person controlling,
controlled by, or under common control with Ameriprise without the prior written
consent of Ameriprise. Such trademarks include, without limitation,
“Ameriprise,” “Ameriprise Financial,” “Ameriprise Financial Services,”
“RiverSource,” and “Columbia.” Ameriprise reserves the right to withdraw its
consent to the use of Ameriprise’s name at any time and to request to review any
materials generated by the Issuer Entities that use Ameriprise’s name or mark.
Any such consent is expressly subject to the continuation of this Agreement and
shall terminate with the termination of this Agreement as provided herein.

 

22



--------------------------------------------------------------------------------

5.    Covenants of Ameriprise. Ameriprise represents, warrants, covenants and
agrees with the Company and the Dealer Manager as follows:

(a)    Organization. Ameriprise is duly organized and existing and in good
standing under the laws of the state, commonwealth or other jurisdiction in
which Ameriprise is organized.

(b)    Authorization. Ameriprise is empowered under applicable laws and by
Ameriprise’s organizational documents to enter into this Agreement and perform
all activities and services of Ameriprise provided for herein and that there are
no impediments, prior or existing, or regulatory, self-regulatory,
administrative, civil or criminal matters affecting Ameriprise’s ability to
perform under this Agreement. The execution, delivery, and performance of this
Agreement; the incurrence of the obligations set forth herein; and the
consummation of the transactions contemplated herein, including the issuance and
sale of the Shares, will not constitute a breach of, or default under, any
agreement or instrument by which Ameriprise is bound, or to which any of its
assets are subject, or any order, rule, or regulation applicable to it of any
court, governmental body, or administrative agency having jurisdiction over it.
All requisite actions have been taken to authorize Ameriprise to enter into and
perform this Agreement.

(c)    Prospectus Delivery. Ameriprise confirms that it is familiar with Rule
15c2-8 under the Exchange Act and with state laws and regulations relating to
the distribution of preliminary and final prospectuses, and confirms that it has
complied and will comply therewith in connection with the Offering of the Shares
contemplated by this Agreement, to the extent applicable. Ameriprise will
deliver a copy of the Prospectus and all supplements thereto and any amended
Prospectus to each investor to whom an offer is made prior to or simultaneously
with the first solicitation of an offer to sell the Shares to an investor.
Ameriprise agrees that it will not send or give any supplement to the Prospectus
or any sales material to an investor unless it has previously sent or given a
Prospectus and all previous supplements thereto and any amended Prospectus to
that investor or has simultaneously sent or given a Prospectus and all previous
supplements thereto and any amended Prospectus with such supplement to the
Prospectus or sales materials.

(d)    Accuracy of Information. No information supplied by Ameriprise
specifically for use in the Registration Statement will contain any untrue
statements of a material fact or omit to state any material fact necessary to
make such information not misleading.

(e)    No Additional Information. Ameriprise will not give any information or
make any representation in connection with the Offering of the Shares other than
that contained in the Prospectus, the Registration Statement, and any of the
Company’s other filings under the Securities Act or the Exchange Act which are
incorporated by reference into the Prospectus or filed as a supplement to the
Prospectus or advertising and supplemental sales material contemplated by this
Agreement and approved in advance in writing by the Company. Ameriprise agrees
it shall use or disseminate only those approved advertising and sales materials
pertaining to the Company that the Company has delivered to Ameriprise.
Ameriprise agrees that it will not show or give to any investor or prospective
investor or reproduce any material or writing which is supplied to it by the
Dealer Manager and marked “dealer only,” “financial advisor use only” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public. Ameriprise agrees that it will not
show or give to any investor or prospective investor in a particular
jurisdiction any material or writing that is supplied to it by the Dealer
Manager if such material bears a legend denoting that it is not to be used in
connection with the sale of Shares to members of the

 

23



--------------------------------------------------------------------------------

public in such jurisdiction. Ameriprise agrees that it will not use in
connection with the offer or sale of Shares any material or writing which
relates to another company supplied to it by the Company or the Dealer Manager
bearing a legend which states that such material may not be used in connection
with the offer or sale of any securities other than the company to which it
relates.

(f)    Sale of Shares. Ameriprise shall solicit purchasers of the Shares only in
the jurisdictions in which Ameriprise has been advised by the Company (including
pursuant to the Blue Sky Memorandum, and any updates thereto, delivered to
Ameriprise pursuant to Section 4(d)) that such solicitations can be made and in
which Ameriprise is qualified to so act. Ameriprise will not sell or distribute
Shares or otherwise make any such Shares available in any jurisdiction outside
of the United States unless Ameriprise receives prior written consent from
Dealer Manager. Ameriprise acknowledges that the Dealer Manager will enter into
similar agreements with other broker-dealers, which does not require the consent
of Ameriprise.

(g)    License and Association Membership. Ameriprise’s acceptance of this
Agreement constitutes a representation to the Company and the Dealer Manager
that Ameriprise is a properly registered or licensed broker-dealer, duly
authorized to sell Shares under federal and state securities laws and
regulations, and foreign laws, if applicable, and in all states or jurisdictions
where it offers or sells Shares, and that it is a member in good standing of
FINRA. This Agreement shall automatically terminate if Ameriprise ceases to be a
member in good standing of FINRA. Ameriprise agrees to notify the Dealer Manager
and the Company immediately if Ameriprise ceases to be a member in good standing
of FINRA. Ameriprise also hereby agrees to abide by the Rules of FINRA,
including FINRA Rules 2040, 2111, 2121, 2310, 5110 and 5141, as amended.

(h)    Compliance with Laws. Ameriprise agrees to comply with all the applicable
requirements imposed upon it under (i) the Securities Act, the Exchange Act and
the rules and regulations of the Commission promulgated under both such acts,
(ii) all applicable state securities laws and regulations as from time to time
in effect, (iii) any other state, federal, foreign and other laws and
regulations applicable to the Offering, the sale of Shares or the activities of
Ameriprise pursuant to this Agreement, including without limitation the privacy
standards and requirements of state and federal laws, including the
Gramm-Leach-Bliley Act, and the laws governing money laundering abatement and
anti-terrorist financing efforts, including the applicable rules of the
Commission and FINRA, the Bank Secrecy Act, as amended, the USA Patriot Act, and
regulations administered by the Office of Foreign Asset Control at the
Department of the Treasury, and (iv) this Agreement and the Prospectus as
amended and supplemented.

(i)    It is anticipated that (i) Ameriprise and Ameriprise’s officers,
directors, managers, employees, owners, members, partners, home office diligence
personnel or other agents of Ameriprise that are conducting a due diligence
inquiry on behalf of Ameriprise and (ii) persons or committees, as the case may
be, responsible for determining whether Ameriprise will participate in the
Offering ((i) and (ii) are collectively, the “Diligence Representatives”) either
have previously or will in the future have access to certain Confidential
Information (as defined below) pertaining to the Company, the Dealer Manager,
the Advisor, or their respective affiliates. Ameriprise agrees to keep, and to
cause its Diligence Representatives to keep, all such Confidential Information
strictly confidential and to not use, distribute or copy the same except in
connection with Ameriprise’s due diligence inquiry. Ameriprise agrees to not
disclose, and to cause its Diligence Representatives not to disclose, such
Confidential Information to the public, or to Ameriprise’s sales staff,
financial advisors, or any person involved in selling efforts related to the
Offering or to any other unaffiliated third party and agrees not to use the
Confidential Information in any manner in

 

24



--------------------------------------------------------------------------------

the offer and sale of the Shares. Ameriprise further agrees to use all
reasonable precautions necessary to preserve the confidentiality of such
Confidential Information, including, but not limited to (a) limiting access to
such information to persons who have a need to know such information only for
the purpose of Ameriprise’s due diligence inquiry and (b) informing each
recipient of such Confidential Information of Ameriprise’s confidentiality
obligation. Ameriprise acknowledges that Ameriprise or its Diligence
Representatives may previously have received Confidential Information in
connection with preliminary due diligence on the Company, and agrees that the
foregoing restrictions shall apply to any such previously received Confidential
Information. Ameriprise acknowledges that Ameriprise or its Diligence
Representatives may in the future receive Confidential Information either in
individual or collective meetings or telephone calls with the Company, and
agrees that the foregoing restrictions shall apply to any Confidential
Information received in the future through any source or medium. Ameriprise
acknowledges the restrictions and limitations of Regulation F-D promulgated by
the Commission and agrees that the foregoing restrictions are necessary and
appropriate in order for the Company to comply therewith. Notwithstanding the
foregoing, Confidential Information may be disclosed (a) if approved in writing
for disclosure by the Company or the Dealer Manager, (b) pursuant to a subpoena
or as required by law, or (c) as required by regulation, rule, order or request
of any governing or self-regulatory organization (including the Commission or
FINRA), provided that Ameriprise shall notify the Dealer Manager in advance if
practicable under the circumstances of any attempt to obtain Confidential
Information pursuant to provisions (b) and (c).

(j)    Compliance with Anti-Money Laundering Rules and Regulations. Ameriprise
hereby represents that it has complied and will comply with Section 326 of the
USA Patriot Act and the implementing rules and regulations promulgated
thereunder in connection with broker/dealers’ anti-money laundering obligations.
Ameriprise hereby represents that it has adopted and implemented, and will
maintain a written anti-money laundering compliance program (“AML Program”)
including, without limitation, anti-money laundering policies and procedures
relating to customer identification in compliance with applicable laws and
regulations, including federal and state securities laws, applicable rules of
FINRA, and the USA Patriot Act and the implementing rules and regulations
promulgated thereunder. In accordance with these applicable laws and regulations
and its AML Program, Ameriprise agrees to verify the identity of its new
customers; to maintain customer records; and to check the names of new customers
against government watch lists, including the Office of Foreign Asset Control’s
list of Specially Designated Nationals and Blocked Persons. Additionally,
Ameriprise will monitor account activity to identify patterns of unusual size or
volume, geographic factors and any other “red flags” described in the USA
Patriot Act as potential signals of money laundering or terrorist financing.
Ameriprise will submit to the Financial Crimes Enforcement Network any required
suspicious activity reports about such activity and further will disclose such
activity to applicable federal and state law enforcement when required by law.
Upon reasonable request by the Dealer Manager, Ameriprise hereby agrees to
furnish a certification of its compliance with applicable rules and regulations
related to anti-money laundering.

(k)    Privacy. Ameriprise agrees to abide by and comply in all respects with
(a) the privacy standards and requirements of the Gramm-Leach-Bliley Act and
applicable regulations promulgated thereunder and (b) the privacy standards and
requirements of any other applicable federal or state law, including the Fair
Credit Reporting Act (“FCRA”), each as may be amended from time to time.

The parties hereto acknowledge that from time to time, Ameriprise may share with
the Company and the Company may share with Ameriprise nonpublic personal
information (as defined under the Gramm-Leach-Bliley Act) of customers of
Ameriprise. This nonpublic personal information may include, but is not

 

25



--------------------------------------------------------------------------------

limited to a customer’s name, address, telephone number, social security number,
account information and personal financial information. Ameriprise shall only be
granted access to such nonpublic personal information of each of its customers
that pertains to the period or periods during which Ameriprise served as the
broker-dealer of record for such customer’s account. Ameriprise, the Dealer
Manager and the Company shall not disclose nonpublic personal information of any
customers who have opted out of such disclosures, except (a) to service
providers (when necessary and as permitted under the Gramm-Leach-Bliley Act),
(b) to carry out the purposes for which one party discloses such nonpublic
personal information to another party under this Agreement (when necessary and
as permitted under the Gramm-Leach-Bliley Act) or (c) as otherwise required by
applicable law. Any nonpublic personal information that one party receives from
another party shall be subject to the limitations on usage described in this
Section 5(l).

(l)    Undertaking to Not Facilitate a Secondary Market in the Shares.
Ameriprise acknowledges that there is no public trading market for the Shares
and that there are limits on the ownership, transferability and redemption of
the Shares, which significantly limit the liquidity of an investment in the
Shares. Ameriprise also acknowledges that the Company’s Share Repurchase Plan
(the “Plan”) provides only a limited opportunity for investors to have their
Shares purchased by the Company and that the Company’s board of directors may,
in its sole discretion, amend, suspend, or terminate the Plan at any time in
accordance with the terms of the Plan. Ameriprise hereby agrees that so long as
the Company is offering Shares under a Registration Statement filed with the
Commission and the Company has not listed the Shares on a national securities
exchange, Ameriprise will not engage in any action or transaction that would
facilitate or otherwise create the appearance of a secondary market in the
Shares without the prior written approval of the Dealer Manager.

(m)    Notice of Claim, Action or Proceeding. Ameriprise shall notify the Dealer
Manager and the Company, promptly in writing, of any written claim or complaint
or any enforcement action or other proceeding directed to and received by
Ameriprise or any of its affiliates with respect to Shares offered hereunder
against Dealer or its principals, affiliates, officers, directors, employees or
agents, or any person who controls Dealer, within the meaning of Section 15 of
the Securities Act.

(n)    Use of Company and Nuveen Names. Except as expressly provided herein,
nothing herein shall be deemed to constitute a waiver by the Dealer Manager or
the Company of any consent that would otherwise be required under this Agreement
or applicable law prior to the use of Ameriprise of the name or identifying
marks of the Company, the Dealer Manager, “Nuveen” or TH Real Estate (or any
combination or derivation thereof). The Company reserves the right to withdraw
its consent to the use of the Company’s name at any time and to request to
review any materials generated by Ameriprise that use the Company’s or Nuveen’s
name or mark. Any such consent is expressly subject to the continuation of this
Agreement and shall terminate with the termination of this Agreement as provided
herein.

6.    Payment of Expenses.

(a)    Expenses. Whether or not the transactions contemplated in this Agreement
are consummated or if this Agreement is terminated, the Company and/or the
Dealer Manager will pay or cause to be paid, in addition to the compensation
described in Section 3(e) (which Ameriprise may retain up to the point of
termination unless this Agreement is terminated without any Shares being sold,
in which case no such compensation shall be paid), all fees and expenses
incurred in connection with the formation, qualification and registration of the
Company and in marketing, distributing and processing the Shares under
applicable Federal and state law, and any other fees and expenses actually
incurred and directly related to the Offering and the Company’s other
obligations under this Agreement, including such fees and

 

26



--------------------------------------------------------------------------------

expenses as: (i) the preparing, printing, filing and delivering of the
Registration Statement (as originally filed and all amendments thereto) and of
the Prospectus and any amendments thereof or supplements thereto and the
preparing and printing of this Agreement and Order Forms, including the cost of
all copies thereof and any financial statements or exhibits relating to the
foregoing supplied to Ameriprise in quantities reasonably requested by
Ameriprise; (ii) the preparing and printing of the subscription material and
related documents and the filing and/or recording of such certified certificates
or other documents necessary to comply with the laws of the State of Maryland
for the formation of a corporation and thereafter for the continued good
standing of the Company; (iii) the issuance and delivery of the Shares,
including any transfer or other taxes payable thereon; (iv) the qualification or
registration of the Shares under state securities or “blue sky” laws; (v) the
filing fees payable to the Commission and to FINRA; (vi) the preparation and
printing of advertising material in connection with and relating to the
Offering, including the cost of all sales literature and investor and
broker-dealer sales and information meetings; (vii) the cost and expenses of
counsel and accountants of the Company; and (viii) subject to Section 6(d), and
as mutually agreed upon, Ameriprise’s costs of the facilitation of the marketing
of the Shares and the ownership of such Shares by Ameriprise’s customers,
including fees to attend Company-sponsored conferences; and (ix) any other
expenses of issuance and distribution of the Shares.

(b)    Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (the “Services”) or that otherwise fall
outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Ameriprise
to implement information technology modifications, participate in or respond to
audits, inspections or compliance reviews, or respond to or comply with document
requests. To the extent that Ameriprise’s compliance with an Ad Hoc Request
would cause Ameriprise to incur additional material expenses, the Company and
Ameriprise will mutually agree as to the payment of such expenses between the
parties. Ameriprise reserves the right to refuse to comply with an Ad Hoc
Request if the parties are unable to reach an agreement on payment of reasonable
expenses unless payment of such expenses would violate FINRA rules and provided
that consent to an agreement has not been unreasonably withheld; it being
understood that consent shall not be deemed to be unreasonably withheld if the
payment for such Ad Hoc Requests, individually or when aggregated with other
amounts to be paid to Ameriprise pursuant to this Agreement, would violate FINRA
rules. Payment for Ad Hoc Requests will be separate from and above the payments
for the Services but shall be included as applicable, when calculating total
compensation paid to Ameriprise for purposes of the limitations described in
Section 6(d) hereof.

(c)    Calculation of Expenses. Ameriprise will have the sole responsibility,
and Ameriprise’s records will provide the sole basis for calculating expenses
(including, but not limited to, wholesaler reimbursements, conference fees and
the fees addressed in Sections 6(a) and (b) of this Agreement) for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.

(d)    Limitations. The Issuer Entities and Ameriprise acknowledge that the
Issuer Entities and AEIS, an affiliate of Ameriprise, are parties to that
certain Cost Reimbursement Agreement, dated as of the date hereof (the “Cost
Reimbursement Agreement”), pursuant to which the parties have agreed to certain
cost reimbursement services. The Issuer Entities and Ameriprise acknowledge and
agree that the total compensation paid to Ameriprise and AEIS by the Issuer
Entities in connection with the Offering pursuant hereto and the Cost
Reimbursement Agreement shall not exceed the limitations prescribed by FINRA,

 

27



--------------------------------------------------------------------------------

including the 10% limitation prescribed by FINRA Rule 2310 on underwriting
compensation (the “FINRA 10% Limitation”), which is calculated with respect to
the gross proceeds from sales of Shares by Ameriprise in the Offering (except
for Shares sold pursuant to the DRIP). The Company and the Dealer Manager agree
to monitor the payment of all fees and expense reimbursements to assure that
FINRA limitations are not exceeded. The Dealer Manager agrees to use its
commercially reasonable efforts to limit underwriting compensation other than
the Selling Commissions, dealer manager fees and the Stockholder Servicing Fees
described in the Prospectus to an amount that is designed to prevent total
underwriting compensation paid in connection with the Offering, when measured at
or following the completion of the Offering, from reaching the FINRA 10%
Limitation prior to the date that the 6.5% limitation has been reached with
respect to all Class T Shares sold by Ameriprise. Accordingly, if at any time
during the term of the Offering, the Company determines in good faith that any
payment to Ameriprise pursuant to this Agreement could result in a violation of
the applicable FINRA regulations, the Company or the Dealer Manager shall
promptly notify Ameriprise, and the Company, the Dealer Manager and Ameriprise
agree to cooperate with each other to implement such measures as they determine
are necessary to ensure continued compliance with applicable FINRA regulations.
For the avoidance of doubt, if the Company or the Dealer Manager determines in
good faith that any payment to Ameriprise pursuant to this Agreement could
result in a violation of the applicable FINRA regulations and there is a dispute
as to whether Ameriprise will return such payment to the Company or the Dealer
Manager in order to ensure continued compliance with applicable FINRA
regulations, then Ameriprise agrees that Ameriprise shall return such payment or
payments necessary to ensure continued compliance with applicable FINRA
regulations. However, nothing in this Agreement shall relieve Ameriprise of its
obligations to comply with FINRA Rule 2310.

7.    Conditions of Ameriprise’s Obligations. Ameriprise’s obligations hereunder
shall be subject to the continued accuracy throughout the Effective Term of the
representations, warranties and agreements of the Company, to the performance by
the Company of its obligations hereunder and to the following terms and
conditions:

(a)    Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 P.M., Eastern time, on the
date of this Agreement and, at any time during the term of this Agreement, no
stop order shall have been issued or proceedings therefor initiated or
threatened by the Commission; and all requests for additional information on the
part of the Commission and state securities administrators shall have been
complied with and no stop order or similar order shall have been issued or
proceedings therefor initiated or threatened by any state securities authority
in any jurisdiction in which the Company intends to offer Shares.

(b)    Closings. The Company and the Dealer Manager will deliver or cause to be
delivered to Ameriprise (or to AEIS as agent of Ameriprise), as a condition of
Ameriprise’s obligations hereunder, those documents as described in this
Section 7 as of the date hereof and, as applicable, on or before the fifth
business day following the effective date of each post-effective amendment to
the Registration Statement filed by the Company prior to the earlier of the
termination of the Primary Offering or the termination of this Agreement (each
such date, a “Documented Closing Date”); provided that if a Documented Closing
Date has not occurred within ninety (90) days of the previous Documented Closing
Date, the 90th day following the previous Documented Closing Date shall be
deemed to be a Documented Closing Date through the termination of the Primary
Offering, and also provided, further, that the earlier to occur of the date on
which (i) the Company terminates the Primary Offering or (ii) this Agreement is
otherwise terminated by any party shall also be deemed to be a Documented
Closing Date, and the Company and the Dealer Manager will deliver or cause to be
delivered to Ameriprise (or to AEIS as agent of Ameriprise), those documents as
described in Section 7 on or before the tenth business day following such date.

 

28



--------------------------------------------------------------------------------

(c)    Stop Orders. On the Effective Date and during the Effective Term no order
suspending the sale of the Shares in any jurisdiction nor any stop order issued
by the Commission shall have been issued, and on the Effective Date and during
the Effective Term no proceedings relating to any such suspension or stop orders
shall have been instituted, or to the knowledge of the Company, shall be
contemplated.

(d)    Confirmation. As of the date hereof and at each Documented Closing Date,
as the case may be:

(i)    the representations and warranties of each of the Issuer Entities in the
Agreement shall be true and correct with the same effect as if made on the date
hereof or the Documented Closing Date, as the case may be, and each of the
Issuer Entities have performed all covenants or conditions on their part to be
performed or satisfied at or prior to the date hereof or respective Documented
Closing Date;

(ii)    the Registration Statement (and any amendments or supplements thereto
and any documents incorporated by reference therein) does not include any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Prospectus (and any amendments or supplements thereto and any documents
incorporated by reference therein) does not include any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(iii)    except as set forth in the Prospectus, there shall have been no
material adverse change in the business, properties, prospects or condition
(financial or otherwise) of the Company subsequent to the date of the latest
balance sheets provided in the Registration Statement and the Prospectus; and

(iv)    since the date hereof, no event has occurred which should have been set
forth in an amendment or supplement to the Prospectus in order to cause such
Prospectus not to contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but which has not been so set forth.

Ameriprise shall receive a certificate dated the date hereof and each Documented
Closing Date, as the case may be, confirming the above.

If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise’s obligations
hereunder and thereunder may be canceled by Ameriprise by notifying the Company
of such cancellation in writing or by telecopy at any time, and any such
cancellation or termination shall be without liability of any party to any other
party except as otherwise provided in Section 9 of this Agreement. All
certificates, letters and other documents referred to in this Agreement will be
in compliance with the provisions hereof only if they are reasonably
satisfactory in form and substance to Ameriprise and Ameriprise’s counsel. The
Company will furnish Ameriprise with conformed copies of such certificates,
letters and other documents as Ameriprise shall reasonably request.

 

29



--------------------------------------------------------------------------------

(e)    Information on Share Classes. The Issuer Entities shall provide
Ameriprise with an update at such time as the total Selling Commissions, dealer
manager fees and Stockholder Servicing Fees for the sale and servicing of the
Shares for the sale to any single purchaser reach their cap. The Issuer Entities
shall make a report available to Ameriprise with such information upon written
request throughout the Offering.

8.    Indemnification.

(a)    The Issuer Entities will each jointly and severally indemnify and hold
Ameriprise, any controlling person (as defined in either Section 15 of the
Securities Act or in Section 20 of the Exchange Act) (“Controlling Person”) of
Ameriprise, and its respective officers, directors, employees, and agents
harmless from any loss, cost, damages or reasonable expense (including court
costs and attorneys’ fees) incurred by the Ameriprise attributable to:

(i)    an untrue statement or alleged untrue statement of a material fact
contained in (i) the Registration Statement (or any amendment thereto) or in the
Prospectus (as from time to time amended or supplemented) or any related
preliminary prospectus; (ii) in any application or other document (in this
Section 8 collectively called “Application”) executed by an Issuer Entity or
based upon information furnished by an Issuer Entity and filed in a jurisdiction
in order to qualify the Shares under the securities laws there of; (iii) in the
Company’s periodic reports such as Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q and current reports on Form 8-K; or (iv) or any material
produced by an Issuer Entity and provided to the Ameriprise for use in
connection with the Offering or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that neither the Issuer
Entities or any affiliate thereof shall be liable in any such case to the extent
that any such losses, claims, damages, judgments or liabilities or expenses
arise directly out of or are specifically based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Issuer Entity by
Ameriprise expressly for use therein;

(ii)    a breach of any representation or warranty made by the Issuer Entities
pursuant to this Agreement; or

(iii)    any default by the Company in any of its obligations or covenants under
this Agreement.

Notwithstanding the foregoing, no indemnification by an Issuer Entity shall be
permitted under this Agreement for, or arising out of, an alleged violation of
federal or state securities laws, unless one or more of the following conditions
are met: (1) there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the particular
indemnitee; (2) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; or (3) a
court of competent jurisdiction approves a settlement of the claims against the
indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Commission and of the published position
of any state securities regulatory authority in which the securities were
offered or sold as to indemnification for violations of securities laws.

 

30



--------------------------------------------------------------------------------

(b)    Ameriprise will indemnify and hold each Issuer Entity, any Controlling
Person of the Issuer Entity and its respective officers, directors, employees,
and agents harmless from any loss, cost, damages or reasonable expense
(including court costs and attorneys’ fees) incurred by the Issuer Entity
attributable to:

(i)    an untrue statement or alleged untrue statement of a material fact
contained in (i) the Registration Statement (or any amendment thereto) or in the
Prospectus (as from time to time amended or supplemented) or any related
preliminary prospectus; (ii) in any Application or other document executed by an
Issuer Entity or based upon information furnished by Ameriprise and filed by an
Issuer Entity in a jurisdiction in order to qualify the Shares under the
securities laws there of; (iii) in the Company’s periodic reports such as Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form
8-K; or (iv) or any material produced by an Issuer Entity and provided to
Ameriprise for use in connection with the Offering or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to an Issuer Entity by
Ameriprise expressly for use therein;

(ii)    a material breach of any representation or warranty made by the
Ameriprise pursuant to this Agreement; or

(iii)    any default by Ameriprise in any of its obligations or covenants under
this Agreement.

(c)    Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under such subsection. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought under this Section 8 (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party.

 

31



--------------------------------------------------------------------------------

(d)    Ameriprise acknowledges and agrees that this Section 8 constitutes the
entire and only indemnification agreement among the parties hereto and that the
indemnification provided to “Dealers” under the Dealer Manager Agreement shall
not apply to any of Ameriprise, its Controlling Person or its respective
officers, directors, employees and agents.

9.    Limitation on Liability.

IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR
ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES (INCLUDING BUT NOT
LIMITED TO LOST PROFITS), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH LOSSES.

10.    Representations and Agreements to Survive. All representations and
warranties contained in this Agreement or in certificates and all agreements
contained in Sections 3(e), 5(f), 6, 8, 9, 10, 11, 14 and 18 of this Agreement
shall remain operative and in full force and effect regardless of any
investigation made by any party, and shall survive the termination of this
Agreement.

11.    Effective Date, Term and Termination of this Agreement.

(a)    This Agreement shall become effective as of the date it is executed by
all parties hereto. After this Agreement becomes effective, any party may
terminate it at any time for any reason by giving two days’ prior written notice
to the other parties. Ameriprise will suspend or terminate the offer and sale of
Shares as soon as practicable after being requested to do so by the Company or
the Dealer Manager at any time.

(b)    Additionally, Ameriprise shall have the right to terminate this Agreement
at any time during the Effective Term without liability of any party to any
other party except as provided in Section 10(c) hereof if: (i) any
representations or warranties of any Issuer Entity hereunder shall be found to
have been incorrect; or (ii) any Issuer Entity shall fail, refuse or be unable
to perform any condition of its obligations hereunder, or (iii) the Prospectus
shall have been amended or supplemented despite Ameriprise’s objection to such
amendment or supplement, or (iv) the United States shall have become involved in
a war or major hostilities or a material escalation of hostilities or acts of
terrorism involving the United States or other national or international
calamity or crisis (other than hostilities including Iraq and Afghanistan); or
(v) a banking moratorium shall have been declared by a state or federal
authority or person; or (vi) the Company shall have sustained a material or
substantial loss by fire, flood, accident, hurricane, earthquake, theft,
sabotage or other calamity or malicious act which, whether or not said loss
shall have been insured, will in Ameriprise’s good faith opinion make it
inadvisable to proceed with the offering and sale of the Shares; or (vii) there
shall have been, subsequent to the dates information is given in the
Registration Statement and the Prospectus, such change in the business,
properties, affairs, condition (financial or otherwise) or prospects of the
Company whether or not in the ordinary course of business or in the condition of
securities markets generally as in Ameriprise’s good faith judgment would make
it inadvisable to proceed with the offering and sale of the Shares, or which
would materially adversely affect the operations of the Company.

(c)    In the event this Agreement is terminated by any party pursuant to
Sections 11(a) or 11(b) hereof, the Company shall pay all expenses of the
Offering as required by Section 6 hereof and no party will have any additional
liability to any other party except for any liability which may exist under
Sections 3(e) and 8 hereof. Following the termination of the Offering, in no
event will the Company be liable to

 

32



--------------------------------------------------------------------------------

reimburse Ameriprise for expenses other than as set forth in the previous
sentence and Ameriprise’s actual and reasonable out-of-pocket expenses incurred
following the termination of the Offering, including, without limitation, the
cost of data transmissions and other related client transmissions.

(d)    If Ameriprise elects to terminate this Agreement as provided in this
Section 11, Ameriprise shall notify the Company promptly by telephone or
facsimile with confirmation by letter. If the Company elects to terminate this
Agreement as provided in this Section 11, the Company shall notify Ameriprise
promptly by telephone or facsimile with confirmation by letter.

12.    Notices.

(a)    All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and if sent to an Issuer Entity shall be mailed,
emailed, faxed or personally delivered,

If to the Company:

Nuveen Global Cities REIT, Inc.

730 Third Avenue, 3rd Floor

New York, NY 10017

Attention: President

If to the Dealer Manager:

Nuveen Securities, LLC

Attn: Shanita Smith

333 W. Wacker Drive

Chicago, IL 60606

Email: shanita.smith@nuveen.com

With a copy to:

Nuveen Securities, LLC

Attn: Keith Jones

100 Park Avenue

New York, NY 10017

Email: keith.jones@nuveen.com

With an additional copy to:

Legal Counsel

100 Park Avenue

New York, NY 10017

Notices sent to Ameriprise shall be mailed, or personally delivered, to 369
Ameriprise Financial Center, Minneapolis, MN 55474, Attention: Frank McCarthy
(Telephone: 612-678-4683; Email: frank.a.mccarthy@ampf.com or Facsimile:
612-671-2261).

(b)    Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed, emailed, faxed or personally delivered as
provided in Section 12(a).

13.    Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon Ameriprise, the Issuer Entities, and the Controlling Persons,
officers, directors, employees and agents referred to in Section 8 hereof, and
their respective successors, legal representatives and assigns, and no

 

33



--------------------------------------------------------------------------------

other person shall have or be construed to have any legal or equitable right,
remedy or claim under or in respect of or by virtue of this Agreement or any
provision herein contained. Notwithstanding the foregoing, this Agreement may
not be assigned without the consent of the parties hereto.

14.    Choice of Law and Arbitration.

(a)    Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York’s conflict of laws rules.

(b)    Any dispute between the parties concerning this Agreement not resolved
between the parties will be arbitrated in accordance with the rules and
regulations of FINRA. In the event of any dispute between Ameriprise and any
Issuer Entity, Ameriprise and such Issuer Entity will continue to perform its
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.

15.    Counterparts. This Agreement may be signed by the parties hereto in two
or more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.

16.    Finders’ Fees. Ameriprise shall have no liability for any finders’ fees
owed in connection with the transactions contemplated by this Agreement.

17.    Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.

18.    Use and Disclosure of Confidential Information. Notwithstanding anything
to the contrary contained in this Agreement, and in addition to and not in lieu
of other provisions in this Agreement:

(a)    “Confidential Information” includes, but is not limited to, (i) all
proprietary and confidential information of any party to this Agreement and its
subsidiaries, affiliates, and licensees, including without limitation all
information regarding the business and affairs of Ameriprise, the Company, the
Dealer Manager, the Advisor or their respective affiliates (including, without
limitation, historical financial statements, financial projections and budgets,
investment-related information, models, budgets, plans, and market studies,
however documented); (ii) all confidential data, current and planned research
and development, current and planned methods and processes, marketing lists or
strategies, slide presentations, business plans, however documented, belonging
to Ameriprise, the Company, the Dealer Manager, the Advisor or their respective
affiliates; (iii) any information marked or designated “Confidential—For Due
Diligence Purposes Only”; (iv) all information regarding its customers and the
customers of its subsidiaries, affiliates, or licensees; the accounts, account
numbers, names, addresses, social security numbers or any other personal
identifier of such customers; and (v) any notes, analysis, compilations,
studies, summaries and other material containing or based, in whole or in part,
on any information included in the foregoing. Confidential Information will not
include information that is (a) in or becomes part of the public domain, except
when such information is in the public domain due to disclosure by any party
that violates the terms of this Agreement, (b) demonstrably known to any party
to

 

34



--------------------------------------------------------------------------------

this Agreement prior to the date of this Agreement, (c) independently developed
by a party to this Agreement in the ordinary course of business without
reference to or reliance upon any Confidential Information furnished by any
party to this Agreement, or (d) rightfully and lawfully obtained by any party to
this Agreement or from any third party other than any party to this Agreement
without restriction and without breach of this Agreement.

(b)    Each party agrees that it may not use or disclose Confidential
Information for any purpose other than to carry out the purpose for which
Confidential Information was provided to it as set forth in this Agreement
and/or as may otherwise be required or compelled by applicable law, regulation
or court order, and agrees to cause its respective parent company, subsidiaries
and affiliates, and consultants or other entities, including its directors,
officers, employees and designated agents, representatives or any other party
retained for purposes specifically and solely related to the use or evaluation
of Confidential Information as provided for in this Section 18
(“Representatives”) to limit the use and disclosure of Confidential Information
to that purpose. If any party or any of its respective Representatives is
required or compelled by applicable law, regulation, court order, decree,
subpoena or other validly issued judicial or administrative process to disclose
Confidential Information, such party shall use commercially reasonable efforts
to notify the appropriate party of such requirement prior to making the
disclosure.

(c)    Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act, Regulation S-P and Massachusetts 201 C.M.R. Sections
17.00-17.04, as applicable) and any other legal, regulatory or SRO requirements.
Each party further agrees to cause all of its respective Representatives or any
other party to whom it may provide access to or disclose Confidential
Information to implement appropriate measures designed to meet the objectives
set forth in this paragraph. Each party agrees that if there is a breach or
threatened breach of the provisions of this Section 18, the other party may have
no adequate remedy in money or damages and accordingly shall be entitled to seek
injunctive relief and any other appropriate equitable remedies for any such
breach without proof of actual injury. Each party further agrees that it shall
not oppose the granting of such relief and that it shall not seek, and agrees to
waive any requirement for, the posting of any bond in connection therewith. Such
remedies shall not be deemed to be the exclusive remedies for any breaches of
the provisions of this Section 18 by a party or its respective representatives,
and shall be in addition to all other remedies available at law or in equity.

(d)    Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 18, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.

 

35



--------------------------------------------------------------------------------

19.    ERISA Matter. The parties agree as follows:

(a)    Ameriprise is a broker-dealer registered under the Exchange Act.

(b)    To the extent Ameriprise (or its registered representatives) uses or
relies on any of the information, tools and materials that the Dealer Manager,
the Company, the Advisor, the sponsor of the Company or each of their respective
affiliates and related parties (collectively, the “Company Parties”) provides
directly to Ameriprise (or its registered representatives), without direct
charge, for use in connection with Ameriprise’s “Retirement Customers” (which
include a plan, plan fiduciary, plan participant or beneficiary, individual
retirement account (“IRA”) or IRA owner subject to Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or Section 4975 of the Code,
Ameriprise will be responsible for exercising independent judgment in evaluating
the retirement account transaction.

(c)    Certain of the Company Parties have financial interests associated with
the purchase of Shares, including the fees, expense reimbursements and other
payments they anticipate receiving in connection with the purchase of Shares, as
described in the Prospectus.

(d)    To the extent that Ameriprise recommends the purchase, sale or holding of
Shares to its Retirement Customers, Ameriprise is responsible for exercising
independent judgment with respect to any such recommendation it makes to its
Retirement Customers.

(e)    Ameriprise is independent of Dealer Manager and Dealer Manager is not
undertaking to provide impartial investment advice to Ameriprise or its
Retirement Customers.

20.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter contained in this
Agreement, including any information related to the subject matter of this
Agreement exchanged between the parties prior to the Effective Date of this
Agreement, and supersedes all previous agreements, promises, proposals,
representations, understandings and negotiations, whether written or oral,
between the Parties respecting such subject matter, and in particular (but not
limited to) that Mutual Confidentiality Agreement dated February 12, 2019
between Ameriprise and the Company. In the event of a direct conflict between
the term(s) of the Dealer Manager Agreement and this Agreement, this Agreement
shall control.

21.    Amendments. This Agreement shall only be amended upon written agreement
executed by each of the parties hereto.

22.    Additional Offerings. The terms of this Agreement may be extended to
cover additional offerings of shares of the Company by the execution by the
parties hereto of an addendum identifying the shares and registration statement
relating to such additional offering. Upon execution of such addendum, the terms
“Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth herein
shall be deemed to be amended as set forth in such addendum.

[signature page follows]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

NUVEEN GLOBAL CITIES REIT, INC. By:  

/s/ Keith A. Jones

Name:   Keith A. Jones Title:   Executive Officer NUVEEN SECURITIES, LLC By:  

/s/ Keith A. Jones

Name:   Keith A. Jones Title:   Senior Managing Director AMERIPRISE FINANCIAL
SERVICES, INC. By:  

/s/ Frank McCarthy

Name:   Frank A. McCarthy Title:   Senior Vice President and General Manager